DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2021 was filed prior to the mailing date of this action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings were received on 11/9/2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6,7,14 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 and 14 recites the limitation “a signal” which is unclear if this is the same signal as in claims 1 or 9, or a different signal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Memmer et al. (WO 2016049320A1).
 	Regarding claim 1, Memmer et al. disclose a fuel tank system (110, see Fig. 2) controlled by a control module (130), the fuel tank system comprising: a saddle fuel tank having a first lobe and a second lobe extending on opposite ends of a recessed central portion (see Fig. 2 for two lobes and recessed area the tank structure); 
 	a venting assembly comprising: a first vent line (the line connected to 140) having a first vent port located in the first lobe of the saddle fuel tank near a top portion of the saddle fuel tank above the recessed central portion; a second vent line (the line connected to 142) having a second vent port located in the second lobe of the saddle fuel tank near a top portion of the saddle fuel tank above the recessed central portion; and 

 	wherein the control module sends a signal to close the first and second vent lines with the respective first and second valves upon reaching a full fuel condition (para.0047 discloses system 110 in Figure 2 is disclosed in a similar manner to Figure 1, which discloses the control 30 to the solenoid valves, para 0047 and the level sensor 48).  
 	Memmer is silent to having a rotary actuator configured to rotate a cam, the cam selectively translating a first valve configured to open and close the first vent line and a second valve configured to open and close the second vent line, and wherein the control module sends a signal to the rotary actuator to rotate the cam and therefore close the first and second vent lines with the respective first and second valves upon reaching a full fuel condition.
 	Memmer discloses the use of a rotary actuator (672,674, figure 23A) configured to rotate a cam, the cam selectively translating a first valve (676a) configured to open and close the first vent line and a second valve (676b) configured to open and close the second vent line, and wherein the control module sends a signal to the rotary actuator to rotate the cam and therefore close the first and second vent lines with the respective first and second valves upon reaching a full fuel condition.
 	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the rotary actuary and valving  a rotary actuator configured to rotate a cam, the cam selectively translating a first valve configured to open and close the first vent line and a second valve configured to open and close the second vent line, and wherein the control module sends a signal to the rotary actuator to rotate the cam and therefore close the first and second vent lines with the respective first and second valves upon reaching a full fuel condition, in order to have a system to provide multiple vents while avoiding multiple latching solenoids (Memmer, para.0074).
 	Regarding claim 2, Memmer disclose the cam is configured to close one of the first and second valves (as shown in Figure 23A,B, para.0074).  
 	Regarding claim 3, Memmer disclose the cam is configured to concurrently close the first and second valves (as shown in Figure 23A, B, para.0074).    
 	Regarding claim 4, Memmer disclose the control module, wherein the control module (130) is positioned intermediate the first and second vent ports on the saddle tank (as shown in Figure 2).  
 	Regarding claim 5, Memmer disclose a liquid trap (136), wherein the first and second vent lines are routed between the respective first and second vent ports and the liquid trap (as shown in Fig 2).  
 	Regarding claim 6, Memmer disclose a fuel level sensor (48) that communicates to the control module “a signal” corresponding to the full fuel condition (para.0044).  
 	Regarding claim 7, Memmer disclose the fuel level sensor comprises a first fuel level sensor (48) disposed in the first lobe, however is silent to having a second fuel level sensor disposed in the second lobe.  

	Regarding claim 8, Memmer disclose the first and second valves are poppet valves (para.0074).  
 	Regarding claim 9, Memmer disclose a fuel tank system controlled by a control module (130), the fuel tank system comprising: a saddle fuel tank (see Fig. 2) having a first lobe, a second lobe and a recessed central portion positioned between the first and second lobes (the lobes as shown in Fig. 2); 
 	 a venting assembly comprising: a first vent line (the line connected to 140) having a first vent port located in the first lobe of the saddle fuel tank above the recessed central portion; a second vent line (the line connected to 142) having a second vent port located in the second lobe of the saddle fuel tank above the recessed central portion; and 
 	a first valve (Fig. 2A, valve 200, see para.0048) configured to open and close the first vent line and a second valve (Fig. 2A, valve 200, see para.0048) configured to open and close the second vent line, wherein the first and second vent ports are positioned in the respective first and second vent lobes above the first and second valves; and  
 	wherein the control module sends a signal to close the first and second vent lines with the respective first and second valves upon reaching a full fuel condition 
	Memmer is silent to having a rotary actuator configured to rotate a cam, the cam selectively moving a first valve configured to open and close the first vent line and a second valve configured to open and close the second vent line, and wherein the control module sends a signal to the rotary actuator to rotate the cam and therefore close the first and second vent lines with the respective first and second valves upon reaching a full fuel condition.
 	Memmer discloses the use of a rotary actuator (672,674,figure 23A) configured to rotate a cam, the cam selectively translating a first valve (676a) configured to open and close the first vent line and a second valve (676b) configured to open and close the second vent line, and wherein the control module sends a signal to the rotary actuator to rotate the cam and therefore close the first and second vent lines with the respective first and second valves upon reaching a full fuel condition.
 	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the rotary actuator and valving as taught in Fig. 23A for the valving structure in Figure 2 of Memmer to have a rotary actuator configured to rotate a cam, the cam selectively moving a first valve configured to open and close the first vent line and a second valve configured to open and close the second vent line, and wherein the control module sends a signal to the rotary actuator to rotate the cam and therefore close the first and second vent lines with the respective first and second valves upon reaching a full fuel condition, in order to have a 
	Regarding claim 10, Memmer disclose the cam is configured to close one of the first and second valves (as shown in Figure 23A,B, para.0074).  
 	Regarding claim 11, Memmer disclose the cam is configured to concurrently close the first and second valves (as shown in Figure 23A, B, para.0074).    
 	Regarding claim 12, Memmer disclose the control module, wherein the control module (130) is positioned intermediate the first and second vent ports on the saddle tank (as shown in Figure 2).  
 	Regarding claim 13, Memmer disclose a liquid trap (136), wherein the first and second vent lines are routed between the respective first and second vent ports and the liquid trap (as shown in Fig 2).  
 	Regarding claim 14, Memmer disclose a fuel level sensor (48) that communicates to the control module “a signal” corresponding to the full fuel condition (para.0044).  
 	Regarding claim 15, Memmer disclose the fuel level sensor comprises a first fuel level sensor (48) disposed in the first lobe, however is silent to having a second fuel level sensor disposed in the second lobe.  
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have a second fuel level sensor disposed in the second lobe, in order to determine the level of fuel in the second lobe, and since it has been held that mere duplication of the essential working parts of a 
  	Regarding claim 16, Memmer disclose the first and second valves are poppet valves (para.0074).  
  	Regarding claim 17, Memmer et al. disclose a fuel tank system (110, see Fig. 2) controlled by a control module (130), the fuel tank system comprising: a saddle fuel tank having a first lobe and a second lobe extending on opposite ends of a recessed central portion (see Fig. 2 for two lobes and recessed area in the tank structure); 
 	a venting assembly comprising: a first vent line (the line connected to 140) having a first vent port located in the first lobe of the saddle fuel tank near a top portion of the saddle fuel tank above the recessed central portion; a second vent line (the line connected to 142) having a second vent port located in the second lobe of the saddle fuel tank near a top portion of the saddle fuel tank above the recessed central portion; and 
 	a first valve (Fig. 2A, valve 200, see para.0048) that opens and closes the first vent line and a second valve (Fig. 2A, valve 200, see para.0048) that opens and closes the second vent line, wherein the first and second vent ports are positioned in the respective first and second vent lobes above the first and second valves; and  
 	wherein the control module sends a signal to close the first and second vent lines with the respective first and second valves upon reaching a full fuel condition (para.0047 discloses system 110 in Figure 2 is disclosed in a similar manner to Figure 1, which discloses the control 30 to the solenoid valves, para 0047 and the level sensor 48).  

 	Memmer discloses the use of a rotary actuator (672,674,figure 23A) to rotate a cam, the cam moving a first valve (676a) to open and close the first vent line and a second valve (676b) to open and close the second vent line.
 	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the rotary actuator and valving as taught in Fig. 23A for the valving structure in Figure 2 of Memmer to have a rotary actuator to rotate a cam, the cam moving a first valve to open and close the first vent line and a second valve to open and close the second vent line, in order to have a system to provide multiple vents while avoiding multiple latching solenoids (Memmer, para.0074).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753